Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 5-18 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for a method including removing the dummy gate stack to expose the channel region of the fin; trimming the exposed channel region of the fin, the channel region of the fin having the first width and the first height before the trimming, the channel region of the fin having a second width and a second height after the trimming, the second width being less than the first width, the second height being less than the first height, wherein the trimming the exposed channel region of the fin comprises: oxidizing surfaces of the exposed channel region of the fin; and removing the oxidized surfaces of the channel region of the fin; and forming a metal gate stack on the trimmed channel region of the fin, as in the context of claim 1.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for a method including the fin having a first width and a first height after the forming; forming a dummy gate stack on the STI regions and the fin; growing a source/drain region in the fin adjacent the dummy gate stack, a portion of the fin retaining the first width and the first height after the growing; removing the dummy gate stack to form a recess exposing the portion of the fin; after removing the dummy gate stack, trimming the portion of the fin exposed by the recess, the trimmed portion of the fin having a second width and a second height after the trimming, the second width being less than the first width, the second height being less than the first height; and forming a metal gate stack on the trimmed portion of the fin, as in the context of claim 9.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for a method including removing the dummy gate stack to expose the first portion of the fin; after removing the dummy gate stack, trimming the first portion of the fin by performing a plurality of etch cycles, each of the etch cycles removing a same amount of the first portion of the fin, the first portion of the fin having a lesser width than the second portion of the fin after performing the etch cycles; and after trimming the first portion of the fin, forming a metal gate stack on the first portion of the fin, as in the context of claim 21.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816